Citation Nr: 1548584	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO. 09-27 197	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Entitlement to an initial compensable rating for service-connected protein C deficiency with DVT (claimed as blood disorder). 

2.   Entitlement to an increased rating for degenerative disc disease, L2-3 (claimed as lower back) from January 5, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from November 1981 to November 2001.

This appeal to the Board of Veterans' Appeals (Board) arises from a September 2008 rating decision issued by the RO.

The appeal was remanded by the Board for further evidentiary development in October 2012. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Protein C Blood Deficiency

The Veteran contends that he is entitled to a compensable rating for a Protein C blood deficiency.  For the following reasons, the Board finds that a remand is warranted, so that the Veteran may undergo a medical examination for the claimed disability.  

The Veteran underwent an examination in April 2008.  At the examination, the examiner analyzed the Veteran's veins and diagnosed him with Protein C deficiency.  The examiner did not, however, discuss the Veteran's medications or their side effects, and, according to the records, the Veteran did not discuss excessive bleeding caused by the medications. 

In July 2009, the Veteran submitted a statement stating that he was entitled to a compensable rating for his disorder because the medication he took to control his Protein C deficiency caused him to alter his lifestyle due to the constant threat of excessive bleeding.  In July 2015, the Veteran's representative submitted a statement contending that the Veteran's condition and symptomatology had worsened since his last examination. 

Thus, a new examination is warranted due to evidence of increased symptomatology.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  The Veteran should be provided with an additional examination to discuss the effects of the Veteran's medication.

Increased Rating for Degenerative Disc Disease

The Veteran contends that he is entitled to an increased rating for degenerative disc disease.  For the following reasons, the Board finds that a remand is warranted.

In September 2014, the Veteran underwent a VA examination for his degenerative disc disease.  The RO, however, has not yet provided the Veteran with a Supplemental Statement of the Case (SSOC), in which it considers the new evidence and either grant or denies the Veteran's appeal  Without the SSOC, the Board is unable to adjudicate the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1. Issue a Supplemental Statement of the Case to the Veteran, considering his September 2014 back examination at the VA. 

2. Schedule the Veteran for an examination with an appropriate VA examiner.  The purpose of the examination is to determine the nature of the Veteran's blood disorder and, in particular, the effect of the Veteran's medications on the Veteran. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an overview of the Veteran's disorder and the medications. 

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the Veteran's blood disorder without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


